Case: 15-50282      Document: 00513307677         Page: 1    Date Filed: 12/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50282
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 15, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MAURICIO ZAMARRIPA-ARANDA, also known as Mauricio Aranda, also
known as Mauricio Aranda-Zamarripa, also known as Mauricio Zamarripa,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:14-CR-825-1


Before JONES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Mauricio Zamarripa-Aranda
raises an argument that he concedes is foreclosed by United States v. Rawls,
85 F.3d 240, 241-43 (5th Cir. 1996), which rejected a Commerce Clause-based
challenge to 18 U.S.C. § 922(g)(1). The Government’s motion for summary




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50282   Document: 00513307677     Page: 2   Date Filed: 12/15/2015


                                No. 15-50282

affirmance is GRANTED, the alternative motion for an extension of time to file
a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                      2